IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
WILEMON FOUNDATION, INC. and
R.J. WILEMON, LLC PLAINTIFFS
VS. CIVIL ACTION NO. 1:19-CV-136-GHD-DAS
DANNY WAYNE WILEMON DEFENDANTS
VS.
SHONDA WILEMON SHARPE; et al. CROSS-DEFENDANTS

ORDER GRANTING PUTATIVE CROSS-DEFENDANTS’ MOTIONS TO DISMISS

Pursuant to an opinion issued this day, it is hereby ORDERED that:

(1) — the motions [21, 25, 28] of the putative cross-defendants Phelps Dunbar, LLP,
Shonda Wilemon Sharpe, and Thomas W. Sharpe to dismiss the Defendant Danny
Wayne Wilemon’s cross-claims are GRANTED; and

(2) the Defendant Danny Wayne Wilemon’s crossclaims [11, 12] against Phelps
Dunbar, LLP, Shonda Wilemon Sharpe, and Thomas W. Sharpe are DISMISSED
WITHOUT PREJUDICE.

) o
SO ORDERED, this the o/ day of January, 2020.

I. Hae

SENIOR U.S. DISTRICT JUDGE
